Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 1, 2014

                                          No. 04-14-00448-CV

                         IN RE D&J ALEXANDER MANAGEMENT, LP

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

       On June 30, 2014, real parties in interest Rocio G. Guerra, J. Francisco Tamez, Julio A.
Garcia Jr., and Jose Salvador Tellez, II, filed unopposed motions requesting an extension of time
in which to file responses to the petition for writ of mandamus. The motions are GRANTED. A
response on behalf of any real party in interest is due in this court no later than July 25, 2014.


           It is so ORDERED on July 1, 2014.                            PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2008-PB7-000016-L2, styled Estate of Delfina E. Alexander, Deceased;
and Rocio G. Guerra v. Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, Individually, and as
Independent Co-Executors of the Estate of Delfina E. Alexander, Deceased, and as Co-Trustees of the Rocio
Gonzalez Guerra Exempt Trust, pending in the County Court at Law No. 2, Webb County, Texas, the Honorable
Jesus Garza presiding.